Citation Nr: 1736081	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-25 163	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the assignment of an effective date of October 23, 2008 for the award of an increased 70 percent rating for service-connected traumatic encephalopathy, status post traumatic brain injury (TBI), was proper, to include entitlement to a rating in excess of 30 percent for service-connected TBI residuals prior to that date.

2.  Whether the assignment of an effective date of October 23, 2008 for the award of a separate 50 percent rating for major depressive disorder associated with service-connected traumatic encephalopathy, status post traumatic brain injury (TBI), was proper, to include entitlement to a separate rating for major depressive disorder prior to that date.

3.  Entitlement to a rating in excess of 50 percent for service-connected bilateral eye disabilities (claimed as left eye cataracts and right eye aphakia).

4.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

6.  Entitlement to a rating in excess of 10 percent for service-connected scar of the right skull.

7.  Entitlement to service connection for atherosclerotic vascular disease, multiple transient ischemic attacks, and left hemisphere cerebrovascular accident with extensive small vessel disease changes (claimed as strokes), as secondary to traumatic encephalopathy.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esquire


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1950 to September 1952, including combat service during the Korean War.  The Veteran was a recipient of the Purple Heart Medal.  

A June 2009 rating decision denied a rating in excess of 50 percent for service-connected bilateral eye disabilities, a rating in excess of 20 percent for service-connected bilateral hearing loss, a rating in excess of 10 percent for service-connected tinnitus, a rating in excess of 10 percent for service-connected scar of the right skull, and entitlement to service connection for atherosclerotic vascular disease, multiple transient ischemic attacks, and left hemisphere cerebrovascular accident, secondary to traumatic encephalopathy.  The Veteran perfected his appeal of these issues in January 2010.

Thereafter, a March 2010 decision increased the rating for the Veteran's traumatic encephalopathy, status post traumatic brain injury (TBI), from 30 to 70 percent effective October 23, 2008, and awarded a separate 50 percent evaluation for major depressive disorder as emotional/behavioral dysfunction associated with the Veteran's service connected TBI residuals, also effective October 23, 2008.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045, Residuals of Traumatic Brain Injury (TBI) (2016) (instructing that emotional/behavioral dysfunction associated with a TBI should be evaluated under 38 C.F.R. § 4.130 (Schedule of ratings - mental disorders) when there is a diagnosis of a mental disorder).  The Veteran disagreed with the assigned effective dates for the higher and separate ratings, and a statement of the case was issued in June 2011.  See October 2010 Correspondence from the Veteran (reflecting the Veteran's disagreement with the effective dates of his increased compensation); June 2011 Statement of the Case (SOC).  Unfortunately, the Veteran had passed away the prior month.  

In August 2011, the appellant requested that she be substituted for the Veteran for purposes of processing the pending appeal to completion.  See 38 U.S.C.A. §§ 5121; 5121A (West 2014); 38 C.F.R. §§ 3.1000, 3.1010, 20.1302 (2016).  The RO reissued the statement of the case on the effective date claims in May 2013, and the appellant's attorney filed an appeal the following month.  The RO granted service connection for the cause of the Veteran's death and awarded the appellant Dependency and Indemnity Compensation.  In the July 2013 notification letter, the RO informed the appellant that she was a valid substitute claimant, and the appeals pending at the Veteran's death would continue.  She was again informed via an April 2015 letter that she had been accepted as a substitute claimant on the effective date claims noted above.  In July 2015, the RO issued a supplemental statement of the case that addressed not only the effective date claims, but the 5 other claims the Veteran had appealed in 2010.  

The case was previously before the Board in December 2015, at which time the Board remanded the above-listed issues for further development.  In particular, the Board determined that, in the July 2015 Supplemental Statement of the Case (SSOC), the RO addressed the issues on an accrued benefits basis, rather than as claims based on a substitute party for the deceased Veteran.  See December 2015 Board Remand.  The Board remanded the case instructing the RO to "[p]rovide the appellant a supplemental statement of the case that addresses each claim identified above on her status as a substitute claimant (that is - NOT on an accrued benefits basis)."  Id.  The RO issued the requested SSOC in April 2016, and the case has returned to the Board.



FINDINGS OF FACT

1.  In a September 2016 communication, prior to the promulgation of a decision in the appeal, the appellant's authorized representative withdrew her appeal as to the issues of entitlement to a rating in excess of 50 percent for service-connected bilateral eye disabilities (claimed as left eye cataracts and right eye aphakia); entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss; entitlement to a rating in excess of 10 percent for service-connected tinnitus; entitlement to a rating in excess of 10 percent for service-connected scar of the right skull; and entitlement to service connection for atherosclerotic vascular disease, multiple transient ischemic attacks, and left hemisphere cerebrovascular accident with extensive small vessel disease changes (claimed as strokes), as secondary to traumatic encephalopathy.

2.  The Veteran submitted a July 30, 2001 statement, which was construed by VA as a new claim for an increased rating for his service-connected traumatic encephalopathy, status post TBI.  

3.  Throughout the entire appeal period, the Veteran's traumatic encephalopathy, status post TBI, was manifested by subjective complaints of headaches, dizziness, and insomnia; neurological dysfunction resulting in moderate incomplete paralysis of the lower radicular group of the right upper extremity and mild incomplete paralysis of the lower radicular group of the left upper extremity; and associated psychiatric disability productive of occupational and social impairment with reduced reliability and productivity.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant's authorized representative have been met for the claim for a rating in excess of 50 percent for service-connected bilateral eye disabilities (claimed as left eye cataracts and right eye aphakia).  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the appellant's authorized representative have been met for the claim for a rating in excess of 20 percent for service-connected bilateral hearing loss.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the appellant's authorized representative have been met for the claim for a rating in excess of 10 percent for service-connected tinnitus.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of an appeal by the appellant's authorized representative have been met for the claim for a rating in excess of 10 percent for service-connected scar of the right skull.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of an appeal by the appellant's authorized representative have been met for the claim for service connection for atherosclerotic vascular disease, multiple transient ischemic attacks, and left hemisphere cerebrovascular accident with extensive small vessel disease changes (claimed as strokes), as secondary to traumatic encephalopathy.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The effective date of the claim for an increased rating for service-connected traumatic encephalopathy, status post TBI, is July 30, 2001.  38 U.S.C.A. §§ 501, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.156, 3.400 (2016).

7.  Prior to October 23, 2008, the criteria for a rating in excess of 30 percent for traumatic encephalopathy, status post TBI, have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a, Diagnostic Code 8045 (2008, 2016).

8.  Effective from July 30, 2000 to October 23, 2008, the criteria are met for a separate 30 percent evaluation, but no higher, for a nerve disorder of the right hand, associated with the traumatic encephalopathy, status post TBI.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a, Diagnostic Codes 8045, 8512 (2008, 2016).

9.  Effective from July 30, 2000 to October 23, 2008, the criteria are met for a separate 20 percent evaluation, but no higher, for a nerve disorder of the left hand, associated with the traumatic encephalopathy, status post TBI.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a, Diagnostic Codes 8045, 8512 (2008, 2016).

10.  Effective from July 30, 2000 to October 23, 2008, the criteria are met for a separate 50 percent evaluation, but no higher, for a psychiatric disorder, including major depressive disorder and anxiety disorder, not otherwise specified, associated with the traumatic encephalopathy, status post TBI.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a, Diagnostic Codes 8045, 9434 (2008, 2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

On September 26, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant's attorney reflecting the appellant's desire to withdraw her appeals as concerning the issues of entitlement to a rating in excess of 50 percent for service-connected bilateral eye disabilities (claimed as left eye cataracts and right eye aphakia); entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss; entitlement to a rating in excess of 10 percent for service-connected tinnitus; entitlement to a rating in excess of 10 percent for service-connected scar of the right skull; and entitlement to service connection for atherosclerotic vascular disease, multiple transient ischemic attacks, and left hemisphere cerebrovascular accident with extensive small vessel disease changes (claimed as strokes), as secondary to traumatic encephalopathy.  See September 2016 Correspondence from the Appellant's Attorney (reflecting that the appellant "has authorized ending her appeals on the claims for entitlement to higher ratings for a cataract of the left eye, aphakia of the right eye, bilateral hearing loss[,] a scar on the right skull[,] and tinnitus[,] as well as the claim for entitlement to service connection for strokes").

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2016).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b)(3).  Appeal withdrawals must be in writing and must include the name of the appellant, the claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  Id. 

The notification containing the appellant's request to withdraw the above-listed issues has been reduced to writing, and it contains her name and claim number.  See September 2016 Correspondence from the Appellant's Attorney.  The Board has not yet issued a final decision concerning the claims currently on appeal, thus the criteria are met for withdrawal of the claims of entitlement to a rating in excess of 50 percent for service-connected bilateral eye disabilities (claimed as left eye cataracts and right eye aphakia); entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss; entitlement to a rating in excess of 10 percent for service-connected tinnitus; entitlement to a rating in excess of 10 percent for service-connected scar of the right skull; and entitlement to service connection for atherosclerotic vascular disease, multiple transient ischemic attacks, and left hemisphere cerebrovascular accident with extensive small vessel disease changes (claimed as strokes), as secondary to traumatic encephalopathy.  

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed. In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105 (d) (West 2014). Accordingly, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id.  

II.  Propriety of the October 23, 2008 Effective Date

As noted in the introduction above, a March 2010 rating decision increased the rating for the Veteran's service-connected traumatic encephalopathy, status post traumatic brain injury (TBI), from 30 to 70 percent effective October 23, 2008, and awarded a separate 50 percent evaluation for major depressive disorder as emotional/behavioral dysfunction associated with the Veteran's service connected TBI residuals, also effective October 23, 2008.  See March 2010 Rating Decision (finding that the evidence "establishes that [the Veteran] ha[s] a separately diagnosed disorder of major depressive disorder related to [his] previous traumatic brain injury").  The appellant, through her attorney, asserts entitlement to earlier effective dates for the assignment of these higher and separate ratings, maintaining that an effective date is warranted as of the date of the Veteran's claim for a higher rating for his service-connected traumatic encephalopathy, status post traumatic brain injury (TBI).  See September 2016 Appellate Brief (asserting that the Veteran's increased rating claim "dates from 2002"); June 2013 Correspondence from the Appellant's Attorney (maintaining that the Veteran's "claim for increase was actually filed in August 2002, the date he underwent a VA neurological examination").  See also October 2010 Correspondence from the Veteran (asserting entitlement to an effective date in "the year 2000").

Significantly, the March 2010 rating decision assigned the increased and separate disability evaluations based upon recently enacted revisions of the portion of the Schedule for Rating Disabilities that addressed neurological conditions and convulsive disorders, providing detailed and updated criteria for evaluating residuals of TBI.  See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (September 28, 2008).  In particular, these amendments revised 38 C.F.R. § 4.124a, Diagnostic Code 8045, and applied to all applications for benefits received by VA on or after October 23, 2008.  See id.  The RO does not appear to have considered the issue of entitlement to higher or separate evaluations prior to that date.  Rather, the RO apparently treated the Veteran's March 20, 2009 submission of private medical records as a claim for a higher rating for his TBI residuals.  See June 2011 Statement of the Case (reflecting that the March 2010 rating decision "accepted [the Veteran's] correspondence received March 20, 2009 as a claim for an increased evaluation in [his] service-connected traumatic encephalopathy").  

In this regard, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2016).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013); Massie, 724 F.3d at 1328-29.  Unlike other informal claims, there is no requirement that an intent to file a claim be shown under § 3.157.  Further, the provisions of 38 C.F.R. § 3.400(o), whereby a rating increase can be granted up to one year prior to the date of claim, also apply to claims submitted under § 3.157.  Massie, 25 Vet. App. at 132.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Here, the Board finds the appropriate date of claim to be July 30, 2001.  In this regard, a June 2002 VA notification letter explicitly recognized the Veteran's July 30, 2001 correspondence as a "claim for increase compensation gunshot wound (sic)."  See June 21, 2002 Notification Letter from the VA Special Processing Unit ("Tiger Team"), located at the RO in Cleveland, Ohio.  See also Correspondence from the Veteran dated July 28, 2001, received by VA on July 30, 2001, with additional copies received on December 3, 2001, February 4, 2002, and May 24, 2002 (referencing his service-connected gunshot wound residuals and indicating his desire for a higher rating).  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating that VA waives objection to timeliness of an appeal by taking actions that lead the Veteran to believe than an issue is properly in appellate status).  Subsequently, the RO scheduled the Veteran for a VA compensation and pension (C & P) examination to determine the current severity of his service-connected traumatic encephalopathy, which was held on August 22, 2002.  See August 2002 VA Examination Request Worksheet (noting that an examination was necessary to determine the "current severity of encephalopathy, traumatic"); August 2002 VA C & P Encephalopathy Examination Report.  

Although the RO ostensibly undertook this development in conjunction with a claim for an increased rating for TBI residuals, no rating decision was issued addressing the Veteran's rating for his service-connected traumatic encephalopathy, status post TBI, until the March 2010 adjudication that is the subject of the present appeal.  See Rating Decisions dated in September 2002, November 2008, and June 2009.  


Accordingly, based on the foregoing, the Board finds that the Veteran's July 30, 2001 submission initiated the increased rating claim that is the subject of the current appeal.  There is neither assertion nor evidence reflecting a prior, unadjudicated claim.  

Thus, because the increased rating claim on appeal is the July 30, 2001 statement, the period under appellate review goes back to July 30, 2000, one year prior to this claim, and thus the increased rating for the service connected traumatic encephalopathy, as well as the separate rating for the major depressive disorder, may be granted as of that date if the evidence shows that the criteria for a higher or separate rating were satisfied at that time.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (noting that "the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability). 

Nevertheless, the Board's inquiry does not end with the finding that the appellate period in question begins on July 30, 2000.  Rather, the question remains whether the substantive requirements were satisfied for a rating in excess of 30 percent for the traumatic encephalopathy, and for a separate evaluation for the major depression, at any point from July 30, 2000 to October 22, 2008.

III.  Increased and/or Separate Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart, 21 Vet. App. at 509-10; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan, 10 Vet. App. at 519.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Historically, a February 1953 rating decision granted service connection for residuals of a gunshot wound (GSW) to the head, and assigned a 50 percent evaluation for residual "post traumatic encephalopathy manifested by headaches, explosive speech, and anxiety," effective from September 4, 1952, the day following the Veteran's separation from active service.  See February 1953 Rating Decision (reflecting that "[r]esiduals of GSW of the head are service connected on basis of direct combat incurrence" and noting that an "[e]valuation commensurate with [the Veteran's] degree of residual disability is assigned").  A subsequent rating decision dated in May 1955 reduced the rating for the service connected traumatic encephalopathy from 50 percent to 30 percent, effective July 6, 1955.  See May 1955 Rating Decision.  See also 38 C.F.R. § 3.951(b) (2016) (reflecting that a disability which has continuously been rated at or above any evaluation of disability for 20 or more years for VA compensation purposes will not be reduced to less than such evaluation except upon a showing that the rating was based on fraud); Murray v. Shinseki, 24 Vet. App. 420 (2011) (finding that, if a Veteran has a protected rating under a specific diagnostic code, VA cannot reclassify the disability by assigning the same rating under a different diagnostic code if the effect is to reduce the protected rating, even while maintaining the same rating based on different manifestations of the disability).

As detailed above, the Veteran initiated the current claim for an increased rating for his traumatic encephalopathy, status post TBI, in June 2001.  Additionally, there is no dispute as to the propriety of the rating from October 23, 2008 forward.  Accordingly, the relevant appellate period runs from July 30, 2000 to October 22, 2008.  During that time, the Veteran's service-connected traumatic encephalopathy was in receipt of a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The Board notes that, as discussed above, VA amended 38 C.F.R. § 4.124a, DC 8045 during the pendency of the Veteran's increased rating claim.  See Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,693 (effective October 23, 2008).  However, the Board may not apply a current regulation prior to its effective date unless the regulation explicitly provides otherwise, and thus may not apply the revised rating criteria prior to its October 23, 2008 effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit); see also 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (providing, in pertinent part, that an award based on the current criteria will in no case be effective before October 23, 2008).  


The pre-amendment version of Diagnostic Code 8045, in effect throughout the relevant appellate period, titled "Brain disease due to trauma," provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304 (which evaluates dementia due to head trauma under 38 C.F.R. § 4.130).  This 10 percent disability rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  See generally 38 C.F.R. § 4.124a (2008) (reflecting that, "[w]ith the exceptions noted, disability from the following diseases and their residuals [listed in the "Schedule of ratings - neurological and convulsive disorders"] may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule"). 

The Board initially notes that, as indicated above, the Veteran was originally granted service connection for "post traumatic encephalopathy manifested by headaches, explosive speech, and anxiety."  See February 1953 Rating Decision.  Accordingly, recognized manifestations of the Veteran's service-connected condition necessarily include headaches, and psychological manifestations including anxiety, and speech pathology.  See id.  See also January 1953 VA Report of Medical Examination for Disability Evaluation (noting the Veteran's symptoms including "frequent headaches," occasional difficulty speaking "when he is under tension," "explosive type of speech," "nervousness," anxiety, and irritability).

The Board has reviewed all of the evidence for the period prior to October 23, 2008, but finds a rating in excess of the currently assigned 30 percent evaluation for the Veteran's service-connected traumatic encephalopathy, status post TBI, is not warranted under Diagnostic Code 8045.  In this regard, during the relevant appellate period, the Veteran manifested subjective symptomatology including headaches, balance problems, dizziness, and insomnia.  See, e.g., July 2007 Neurological Treatment Note from S.A.S., M.D. (noting increasing headache symptoms and the Veteran's reports of additional symptoms including dizziness); September 2007 Neurological Treatment Note from S.A.S., M.D. (reflecting that the Veteran "has had over the past 4 to 5 years a progressive gait disorder with balance difficulty"); February 2008 Neurological Treatment Note from S.A.S., M.D. (noting that the Veteran "had an episode of unsteadiness approximately a month ago which lasted a few days maybe even a week" and reporting a past history of gradual balance problems); April 2008 Examination Report from L.D.K., M.D. (reflecting the Veteran's reports of insomnia); September 2008 QTC Examination Report (noting that the Veteran experiences headaches two times per week, each lasting for approximately two hours, that require him to stop what he is doing and rest until the headache subsides; reporting dizziness as often as five times per day).  

As noted, the criteria for rating "Brain disease due to trauma" in effect throughout the relevant appellate period provided that purely subjective complaints, such as dizziness and balance problems, headaches, and insomnia, are to "be rated 10 percent disabling and no more under diagnostic code 9304."  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Accordingly, Diagnostic Code 8045 dictates that a higher rating is not assignable for the subjective symptomatology of which the Veteran complained.  

Rather, a higher rating under Diagnostic Code 8045 for such symptoms explicitly requires a diagnosis of multi-infarct dementia associated with the Veteran's service-connected traumatic encephalopathy, status post TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  And here, the Veteran has not alleged, and the medical evidence of record does not reveal, a diagnosis of multi-infarct dementia.  In this regard, the evidence reflects that the Veteran's treatment providers noted possible signs of dementia.  See, e.g., September 2008 QTC Examination Report (noting that the Veteran was "[r]ecently told by neurologist that [he] may have signs of dementia").  However, the Veteran submitted a private neuropsychological evaluation report dated in February 2009 in which the evaluating physician, Dr. K.J.H. explicitly found that, based on her review of the Veteran's medical records, a clinical interview of the Veteran and his spouse, and the results of extensive cognitive and neuropsychological testing,  "[c]urrently, there is no evidence of dementia."  See February 2009 Neuropsychological Evaluation from K.J.H., Ph.D.  Accordingly, in light of the foregoing, a higher rating under Diagnostic Code 8045 prior to October 23, 2008 is not assignable.

Nevertheless, the evidence reflects that, during the relevant appellate period, the Veteran's service-connected traumatic encephalopathy, status post TBI, has been productive of "sensory, perceptual, and motor deficits" affecting his bilateral hands.  See id.  Specifically, on neuropsychological evaluation, Dr. K.J.H. noted the Veteran's longstanding complaints of bilateral hand neurological symptoms.  Following neurological testing, Dr. K.J.H. determined that the Veteran manifested "impairment in right hand sensory perceptual functions including tactile perception and fingertip graphesthesia."  She additionally noted that, "[o]n tests of motor functions, motor speed was moderately impaired in the nondominant right hand and below average in the dominant left hand, while finger dexterity was mildly impaired in both hands, worse in the nondominant right hand, taking into account the expected advantage for the dominant left hand"  Dr. KK.J.H. further found that the identified bilateral hand dysfunction was "almost certainly related to" the Veteran's brain injury.  See February 2009 Neuropsychological Evaluation from K.J.H., Ph.D.  

Importantly, the criteria for rating "Brain disease due to trauma" in effect throughout the relevant appellate period provided that purely neurological disabilities associated with brain trauma were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

As pertinent to the present claim, nerve dysfunction affecting the hands is rated as a disease of the peripheral nerves, based on the particular nerve group involved.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 - 8730 (2008).  Here, the record does not specify which nerve groups manifest in the identified sensory, perceptual, and motor deficits.  Potentially applicable diagnostic codes include those pertaining to the lower radicular group (Diagnostic Codes 8512, 8612, and 8712); the musculospiral nerve (Diagnostic Codes 8514, 8614, and 8714); the median nerve (Diagnostic Codes 8515, 8615, and 8715); and the ulnar nerve (Diagnostic Codes 8516, 8616, and 8716).  Importantly, combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, NOTE (2008).  Accordingly, the most appropriate Diagnostic Code for the combined nerve injuries is that pertaining to the nerves of the lower radicular group, which involve the function of all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8512 (paralysis), 8612 (neuritis), and 8712 (neuralgia) (2008).  Additionally, the lower radicular group provides for higher ratings than any of the other potentially applicable diagnostic codes.

Under Diagnostic Code 8512, a 20 percent disability rating is warranted when there is mild incomplete paralysis of the lower radicular group in the minor or major hand.  A 30 percent rating is appropriate when there is moderate incomplete paralysis of the minor extremity and 40 percent rating is appropriate when there is moderate incomplete paralysis of the lower radicular group of the major extremity.  A 40 percent rating is appropriate when there is severe incomplete paralysis of the lower radicular group of the minor extremity and a 50 percent rating is appropriate when there is severe incomplete paralysis of the lower radicular group of the major extremity.  When there is complete paralysis of the lower radicular group, involving all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers, wherein the paralysis results in the substantial loss of use of the minor hand, the maximum 60 percent disability rating is awarded for the minor extremity and a 70 percent rating is warranted for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8612, and 8712 (2008).

When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2008).

Here, as noted, the Veteran's nerve dysfunction associated with his service-connected traumatic encephalopathy, status post TBI, was determined to have been productive of manifestations including motor speed deficits, classified as "moderately impaired" in the right hand and "below average" in the left; mildly impaired bilateral finger dexterity; and mild bilateral sensory-perceptual impairment.  See February 2009 Neuropsychological Evaluation from K.J.H., Ph.D.  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  See 38 C.F.R. § 4.6 (2016) (indicating that, rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just").  Accordingly, the Board affords significant weight to the findings and classifications put forth by the Veteran's neuropsychologist.  

In light of the foregoing, the Board finds that this identified right hand impairment, consisting of moderate motor speed deficits, mild impairment of finger dexterity, and mild impairment in sensory perception, most closely approximates moderate incomplete paralysis of the lower radicular group of the right (nondominant or minor) upper extremity, and thus warrants the assignment of a separate 30 percent rating under Diagnostic Code 8045-8512, as a symptom associated with his service-connected traumatic encephalopathy, status post TBI.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8512 (2008).  As concerning the left hand, the Board finds that the identified manifestations, consisting of mild motor speed deficits, mild impairment of finger dexterity, and mild impairment in sensory perception, most closely approximate mild incomplete paralysis of the lower radicular group of the left (dominant or major) upper extremity, and thus warrant the assignment of a separate 20 percent rating, also under Diagnostic Code 8045-8512, as a symptom associated with his service-connected traumatic encephalopathy, status post TBI.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8512 (2008).  under Diagnostic Code 8512.  See id. 

Given the Veteran's history of longstanding neurological complaints, including of weakness and tingling in his bilateral hands, in light of the fact that extensive neurological evaluation of the Veteran was not performed at any point prior to Dr. K.J.H.'s private neuropsychological evaluation, and considering the absence of any probative evidence dated during the pendency of the claim reflecting that his bilateral hand nerve symptoms were less severe than at the time of the February 2009 neuropsychological examination, the Board finds that Dr. K.J.H.'s February 2009 evaluation report more accurately depicts the true level of impairment caused by his bilateral hand nerve condition throughout the appellate period under consideration, so from July 30, 2000 to October 22, 2008.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hart, 21 Vet. App. at 509; Hazan, 10 Vet. App. at 519.


There are no additional neurological symptoms or manifestations, either asserted by the Veteran or reflected in the evidence of record, that would warrant higher or separate ratings under the applicable rating criteria during the period on appeal.  See 38 C.F.R. § 4.124a (2008).  

Nevertheless, the Board also finds that the separate 50 percent assigned the Veteran's major depressive disorder associated with service-connected traumatic encephalopathy, status post TBI, effective from October 23, 2008, is warranted for the entire prior appellate under review.  In this regard, the RO determined that a separate rating for the psychiatric manifestations of the Veteran's service-connected traumatic encephalopathy, status post TBI, was not assignable prior to October 23, 2008, as the pre-2008 version of Diagnostic Code 8045, in effect throughout the relevant appellate period, prohibited the assignment of separate rating for mental disorders associated with traumatic brain injuries.  See June 2011 Statement of the Case (determining that "[p]rior to the change in the rating criteria used to evaluate [the Veteran's] service-connected traumatic encephalopathy, manifestations of traumatic brain injuries, to include mental disorders, could not be separately rated").  However, this is simply not the case.  

Rather, Diagnostic Code 8045 provides explicit instruction as to rating only "purely neurological disabilities" and "purely subjective complaints" associated with trauma to the brain.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  A diagnosed mental disorder, such as major depressive disorder or anxiety disorder, is neither a neurological disability nor a subjective complaint under the rating schedule; it is a separate disability.  In this regard, the Board reiterates that separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See 38 C.F.R. § 4.14 (2016); Esteban, 6 Vet. App. at 261-62.  

Importantly, the Board emphasizes that, as noted above, the Veteran was originally granted service connection for "post traumatic encephalopathy manifested by headaches, explosive speech, and anxiety." See February 1953 Rating Decision.  Despite the psychiatric manifestations associated with the Veteran's service-connected traumatic encephalopathy, status post TBI, at the time service connection was granted, the protected 30 percent rating assigned this condition was apparently based primarily upon his complaints of experiencing headaches.  See March 1955 VA Report of Medical Examination (noting that the Veteran's "main complaint" associated with his service connected traumatic encephalopathy "is that he gets headaches" and diagnosing "[h]eadaches in right temporal area & occipital region"); May 1955 Rating Decision (reducing the Veteran's rating for traumatic encephalopathy to 30 percent based on the findings of the March 1955 VA examination).  Accordingly, the assignment of a separate disability rating for any diagnosed psychiatric disorder during the relevant appellate period prior to October 23, 2008 would not violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

And here, the medical evidence shows that, throughout the relevant appellate period, the Veteran experienced psychiatric and cognitive dysfunction, diagnosed as major depressive disorder with unspecified anxiety disorder, and manifested by symptoms including memory loss; difficulty concentrating and communicating; anxiety; depression; irritability; sleep problems; anhedonia; loss of interest in people and activities; feelings of worthlessness and loss of self-esteem; feelings of discouragement and sadness; and suicidal thoughts without plans.  See, e.g., August 2002 VA C & P Encephalopathy Examination Report (noting the Veteran's reports of "a progressive memory loss over the last 25 years"); July 2007 Neurological Treatment Note from S.A.S., M.D. (reflecting the Veteran's reports of experiencing memory loss); April 2008 Examination Report from L.D.K., M.D. (noting that the Veteran experiences "forgetfulness"); February 2009 Neuropsychological Evaluation from K.J.H., Ph.D. (reporting that the Veteran has been medicated for depression since approximately 2007; noting that the Veteran feels, "tense and anxious," that he "has chronic low level depression and has had some crying spells" and "suicidal thoughts for 30 years," and that he is "easily agitated and angered"; reporting psychological symptoms including "being fearful of losing control," anhedonia, loss of interest in people and activities, feelings of worthlessness and loss of self-esteem, feelings of discouragement and sadness, suicidal thoughts without plans, sleep problems including interrupted sleep and insomnia, memory loss, difficulty concentrating, and impaired reading retention; and diagnosing "Major Depressive Disorder, Recurrent, Moderate" and "Anxiety State, Unspecified").

As pertinent to the present claim, mental disorders, including major depressive disorder (Diagnostic Code 9434) and anxiety disorder, not otherwise specified (Diagnostic Code 9413) are rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  

Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.). The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio, 713 F.3d at 117 (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.


In the instant case, evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported cognitive and psychiatric symptomatology most closely resembled occupational and social impairment with reduced reliability and productivity during the relevant appellate period.  See 38 C.F.R. § 4.130, DC 9434.  See also Hart, 21 Vet. App. at 509-10.  In short, and as discussed above, the Veteran's psychiatric disability is shown by the evidence of record to have been manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, speech and communication difficulties, disturbances of motivation and mood, irritable behavior and angry outbursts, and occasional suicidal ideation without plan or intent.  Moreover, given that formal psychiatric evaluation of the Veteran was not performed at any point prior to Dr. K.J.H.'s private neuropsychological evaluation, and considering the absence of any probative evidence dated during the pendency of the claim reflecting that his psychiatric and cognitive symptoms were less severe than at the time of the February 2009 neuropsychological examination, the Board finds that Dr. K.J.H.'s February 2009 evaluation report more accurately depicts the true level of impairment caused by his psychiatric disability throughout the appellate period under consideration, so from July 30, 2000 to October 22, 2008.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hart, 21 Vet. App. at 509; Hazan, 10 Vet. App. at 519.  Accordingly, resolving any doubt in favor of the claim, the Board finds that the Veteran's psychiatric symptoms more nearly approximate the criteria for a 50 percent rating for the entire appellate period.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  

However, at no point during the appellate period were the criteria for a 70 percent rating been met or approximated, as the Veteran's major depression with unspecified anxiety was not shown to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See id.  Although the Veteran exhibited some symptoms listed in the criteria for a higher rating, including suicidal ideation and irritable behavior, at no point during the appellate period was he ever found to be in neglect of his personal appearance or hygiene, unable to establish or maintain effective relationships, or unable to function independently.  See id.  Rather, he was repeatedly found by evaluating clinicians to be emotionally stable, functioning well, and behaving appropriately.  See, e.g., August 2002 VA C & P Encephalopathy Examination Report; September 2008 QTC Examination Report.  The Board further finds probative Dr. K.J.H.'s description of the Veteran's overall psychiatric and cognitive symptomatology as being of "moderate" severity.  See February 2009 Neuropsychological Evaluation from K.J.H., Ph.D.  Therefore, a separate rating in excess of 50 percent for the Veteran's psychiatric disability, associated with his service-connected traumatic encephalopathy, status post TBI, is not warranted at any point during the appellate period.

In sum, the evidence shows that the Veteran's service-connected traumatic encephalopathy, status post TBI, warrants a separate 30 percent rating under Diagnostic Code 8045-8512 for associated right hand nerve dysfunction resulting in symptomatology most closely approximating moderate incomplete paralysis of the lower radicular group of the right (nondominant or minor) upper extremity, for the entire appellate period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8512 (2008).  Additionally, a separate 20 percent rating for associated left hand nerve dysfunction is warranted for the entire appellate period, also under Diagnostic Code 8045-8512, for symptoms most closely approximating mild incomplete paralysis of the lower radicular group of the left (dominant or major) upper extremity.  See id.  Finally, a separate 50 percent rating is warranted for a psychiatric disorder associated with the service-connected traumatic encephalopathy, status post TBI, for the entire appellate period, under Diagnostic Code 9434, based on symptomatology most closely approximating occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  


The preponderance of the evidence, however, weighs against the assignment of a rating in excess of 30 percent under Diagnostic Code 8045 for traumatic encephalopathy, status post TBI, at any point during the appellate period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Neither are higher or separate ratings warranted under any other pertinent diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Moreover, staged ratings are not appropriate for the time frame on appeal.  See Hart, 21 Vet. App. at 509-10.


ORDER

The claim for a rating in excess of 50 percent for bilateral eye disabilities (claimed as left eye cataracts and right eye aphakia) is dismissed.

The claim for a rating in excess of 20 percent for bilateral hearing loss is dismissed

The claim for a rating in excess of 10 percent for tinnitus is dismissed.  

The claim for a rating in excess of 10 percent for scar of the right skull is dismissed.

The claim for service connection for atherosclerotic vascular disease, multiple transient ischemic attacks, and left hemisphere cerebrovascular accident with extensive small vessel disease changes (claimed as strokes), as secondary to traumatic encephalopathy, is dismissed.

A rating in excess of 30 percent for traumatic encephalopathy, status post TBI, prior to October 23, 2008, is denied.  

From July 30, 2000 to October 23, 2008, a 30 percent evaluation, but no higher, under DC 8045-8412 for a nerve disorder of the right hand, associated with traumatic encephalopathy, status post TBI, is granted, subject to the law and regulations governing the payment of VA monetary benefits.

From July 30, 2000 to October 23, 2008, a 20 percent evaluation, but no higher, under DC 8045-8412 for a nerve disorder of the left hand, associated with traumatic encephalopathy, status post TBI, is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


